388 U.S. 455
87 S. Ct. 2108
18 L. Ed. 2d 1316
ORDER OF RAILWAY CONDUCTORS AND BRAKEMEN et al.v.UNITED STATES et al.
No. 1093.
Supreme Court of the United States
June 12, 1967
Rehearing Denied Oct. 9, 1967.

See 88 S. Ct. 15.
Harry Wilmarth, for appellants.
Solicitor General Marshall, Assistant Attorney General Turner, Howard E. Shapiro, Robert W. Ginnane and Betty Jo Christian, for the United States and others.
Robert H. Bierma and David L. Wilson, for appellee Pennsylvania Railroad Co.
PER CURIAM.


1
The motions to affirm are granted and the judgment is affirmed.


2
Mr. Justice BLACK is of the opinion that probable jurisdiction should be noted and the case set for oral argument.